Citation Nr: 1760019	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2016, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  The record was held open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration, along with a written waiver of AOJ consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The merits of the underlying claim for service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.        


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied service connection for a low back disorder.  Although the Veteran perfected an appeal, he later that withdrew that appeal in July 2008.

2.  The evidence received since the December 2006 rating decision, by itself or in conjunction with previously considered evidence, is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision denying service connection for a low back disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.204, 20.302, 20.1103 (2017).

2.  The evidence received since the December 2006 rating decision is new and material as to the claim for service connection for a low back disorder and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).  

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In a December 2006 rating decision, the RO denied service connection for a low back disorder.  In that decision, the RO observed that the Veteran's service treatment records were negative for any diagnosis or treatment of a low back disorder.  Private treatment records indicated treatment for a low back disorder, but the RO found that it could not be related or linked to military service.  The claim was denied because there was no evidence showing that the disorder occurred in or was caused by service.

The Veteran was notified of the December 2006 rating decision and of his appellate rights, and he submitted a notice of disagreement in May 2007.  The RO also issued a statement of the case in March 2008, and he filed a VA Form 9 in May 2008.  However, in July 2008, the Veteran withdrew the appeal.  Therefore, the December 2006 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.204, 20.302, 20.1103.

At the time of the December 2006 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, private treatment records, and a statement from the Veteran.

The evidence received since the December 2006 rating decision includes the Veteran's December 2016 hearing testimony during which he described an incident at a forward fire base in Vietnam in 1970.  He testified that he hurt his back while carrying heavy equipment and saw a medic who gave him some pills for the pain and a muscle relaxer and told him to "take it easy" for a couple of days.   The Veteran explained that there was no doctor available and that treatment in the field in Vietnam was often undocumented.  

Additionally, the Veteran submitted a January 2017 medical opinion from his treating physician stating that his low back symptoms began after an injury he sustained while in the military.  The Veteran has also submitted lay statement dated in February 2012 from two individuals who served with him in Vietnam. 

 For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus, 3 Vet. App. at 513.  Moreover, this evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (a nexus between a current disorder and an in-service event or injury), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a low back disability is reopened.  However, as will be explained below, the Board is of the opinion that further development is necessary before the substantive merits of the Veteran's claim can be meaningfully addressed.



ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened; the claim is granted to this extent only.




REMAND

During the December 2016 hearing, the Veteran testified that he first started treating with Dr. S.P. (initials used to protect privacy), his primary care doctor in the late 1980s or early 1990s.  However, the claims file does not contain such treatment records.  In addition, the Veteran testified that he was treated by Dr. W.M. in the 1980s for low back pain.  Although he stated that much of his treatment with Dr. W.M. was informal, these records do not appear in the claims file either.  The only record from Dr. W.M. is a February 2012 initial visit letter describing low back pain with significant left-sided radiculopathy and recommending an MRI.  The record was held open for 30 days for the Veteran to submit additional treatment records, but those records were not submitted.  Thus, on remand, the AOJ should attempt to obtain these private medical records.  

In addition, the Board notes that the Veteran has not been afforded a VA examination in connection with his current claim.  The Board does acknowledge that the Veteran submitted a private medical opinion from Dr. S.P. indicating that the Veteran's low back condition, including degenerative disc disease, arthritis, and chronic radiculopathy, "began years ago, after an injury he sustained while in the military."  However, the Board notes that the opinion is conclusory and is not supported by rationale.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical examiner must support an opinion with an analysis that the Board can consider and weigh).  Therefore, the Board finds that the Veteran should be afforded a VA examination and medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder that are not already of record.  A specific request should be made for authorization to obtain records from Dr. S.P. and Dr. W.M. that were identified during the December 2016 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include records from the Southern Arizona VA HCS.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current low back disorder that manifested in service or that is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.  

In rendering his or her opinion, the examiner should consider the following:  1) the Veteran's December 2016 testimony regarding his ongoing symptoms of low back pain since service; 2) the Veteran's June 1969 entrance examination indicating that his health was good with no history of back problems; 3) service treatment records which are negative for any complaints, treatment, or diagnosis of a low back disorder; 4) his December 1971 separation examination indicating he was in good health, that his spine was normal, and that he did not have a medical history of recurrent back pain; 5) private treatment records from August 2011 stating that the Veteran relates a history of low back pain since 1971; 6) MRI studies of the lumbar spine confirming degenerative disc disease with spondylosis and mild to moderate stenosis; and 7) the Veteran's statements relating his low back pain to a 1970 incident at a forward fire base in Vietnam during which he was carrying heavy equipment.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history", copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. The AOJ should review the VA medical opinion to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






Department of Veterans Affairs


